997 So.2d 1251 (2009)
Stevie T. STEVERSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D08-3933.
District Court of Appeal of Florida, Fifth District.
January 2, 2009.
Stevie T. Steverson, Blountstown, pro se.
No Appearance for Respondent.
PER CURIAM.
We deny the petition of Stevie T. Steverson for a writ of habeas corpus. In fairness, however, we invite the attention of the parties to newly adopted rule 9.141(c)(6), Florida Rules of Appellate Procedure. See Sims v. State, 33 Fla. L. Weekly S698, ___ So.2d ____, 2008 WL 4354880 (Fla. Sept. 25, 2008).
DENIED.
SAWAYA, MONACO and EVANDER, JJ., concur.